Citation Nr: 0526663	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  97-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for service-connected 
traumatic arthritis of the lumbosacral spine, rated as 
noncompensably disabling prior to April 2, 1998, and as 20 
percent disabling from April 2, 1998.

2. Entitlement to an increased rating for service-connected 
traumatic arthritis of the left hip, currently rated as 10 
percent disabling.

3. Entitlement to an increased rating for service-connected 
traumatic arthritis of the right knee, currently rated as 40 
percent disabling.

4. Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee with fracture of the 
femur, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1952 to April 1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
May 1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied 
increased ratings for the veteran's service-connected 
traumatic arthritis of the left hip, traumatic arthritis of 
the right knee, and traumatic arthritis of the left knee with 
fracture of the femur, all of which were rated as 10 percent 
disabling, and denied a compensable rating for traumatic 
arthritis of the lumbosacral spine. By a rating action dated 
in April 1998, the noncompensable rating assigned to 
traumatic arthritis of the lumbosacral spine was increased to 
20 percent, effective from April 2, 1998. In a July 2002 
rating decision, the RO increased the rating for traumatic 
arthritis of the right knee to 40 percent, and increased the 
rating for traumatic arthritis of the left knee with fracture 
of the femur to 40 percent.

The Board remanded the case in October 1998, January 2000 and 
November 2003 for additional development of the record.  The 
case has been returned for further appellate review.  


FINDING OF FACT

In correspondence received in March 2005 and prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeals concerning the issues of entitlement to 
increased ratings for service-connected traumatic arthritis 
of the lumbosacral spine, left hip, right knee, and left 
knee.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met concerning the issues of entitlement to 
increased ratings for service-connected traumatic arthritis 
of the lumbosacral spine, left hip, right knee, and left 
knee.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. §§ 20.202, 20.204(b) (2004).  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(2004).

In this case, following transfer of the claims folder to the 
Board, the veteran submitted a statement in March 2005 
whereby he stated that he wanted to withdraw all issues on 
appeal.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to increased ratings for service-connected 
traumatic arthritis of the lumbosacral spine, left hip, right 
knee, and left knee, there remain no allegations of errors of 
fact or law for appellate consideration concerning these 
issues. The Board therefore has no jurisdiction to review 
these issues.

Accordingly, these issues are dismissed.

ORDER

The appeal concerning entitlement to an increased rating for 
service-connected traumatic arthritis of the lumbosacral 
spine, rated as noncompensably disabling prior to April 2, 
1998, and as 20 percent disabling from April 2, 1998, is 
dismissed.

The appeal concerning entitlement to an increased rating for 
service-connected traumatic arthritis of the left hip, 
currently rated as 10 percent disabling, is dismissed.

The appeal concerning entitlement to an increased rating for 
service-connected  traumatic arthritis of the right knee, 
currently rated as 40 percent disabling, is dismissed.

The appeal concerning entitlement to an increased rating for 
service-connected traumatic arthritis of the left knee with 
fracture of the femur, currently rated as 40 percent 
disabling, is dismissed. 


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


